DETAILED ACTION

Response to Arguments
Applicant's arguments filed on 07 January 2021 have been fully considered but they are not persuasive.
	On page 8-16 of the Applicant’s Response, applicant argues that Plevel, Verma, and Laroia do not each “measuring at remote node an in-phase/quadrature (I/Q) imbalance error and a direct current (DC) offset error in the transmitter-check signal” of claims 1 and 8. Plevel discloses transmitting a signal with a preamble to determine DC offset error that can be then sent back to transmitting device. Laroia, on other hand, disclose self-calibration technique to determine DC offset and I/Q imbalance errors. Modifying Plevel with the teachings of Laroia does not result in the claimed combination of elements because techniques of Plevel and Laroia are not compatible with each other. Consequently, modifying Plevel with Laroia would change the principle of operation of the Plevel rendering the combination inoperable, negating any suggestion or motivation to combine Plevel and Laroia. Further, Laroia disclose the DC offset and I/Q imbalance without need of use of the external device or communication peer to provide feedback information. Therefore, the system of Plevel cannot be modified by the teachings of Laroia to result in claimed method as Laroia require self-calibration using internal feedback loop that omits the use of communication peer. Furthermore, Verma does not cure the deficiencies identified above.
The Examiner respectfully disagrees with Applicant’s arguments, because first of all, Plevel discloses the receiver measuring the channel estimation for determination of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20140226738 to Plevel et al. in further view of U.S. PGPub. No. 20130315346 to Verma et al. and U.S. PGPub. No. 20110207418 to Laroia et al.
As to Claims 1 and 8, Plevel discloses a user terminal and method for reducing signal distortion in the user terminal, comprising (Fig. 2):
a receiver for receiving a quadrature modulated transmitter-check signal over a communication network from a transceiver (Fig. 2 (108), Fig. 3, Fig. 5, paragraph [0007, 0009, 0026, 0033], where the preamble (transmitter check signal) in data frame which transmitted through quadrature modulator from transmitter is received in the receiver for channel estimation to determine direct current (CD) offset);
a transmitter correction module coupled to the receiver and configured to measure a direct current (DC) offset error in the transmitter-check signal  (Fig. 2 (108), Fig. 3, Fig. 5 (510), paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0036, 0071], where the offset measurement module (transmitter correction module – feedback to transmitter for correction) measures DC offset correction information from channel estimation of the preamble (transmitter check signal) in data frame in modulated signal (from corresponding transceiver) is received in transceiver (having both transmitter and receiver for communication));
a transmitter coupled to the transmitter-correction module configured to transmit transmitter-correction information derived from the DC offset error, wherein the transmitter-correction information is for counteracting I/Q imbalance error and a DC offset error in the transmitter (Fig. 2 (108), Fig. 3, Fig. 5 (520), 
Plevel disclose all of the subject matter as described above including wireless network (Fig. 2, Fig. 3, Fig. 5, paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0054, 0072]) except for specifically teaching the user terminal and the remote node.
However, Verma in the same field of endeavor teaches the communication system for the user terminal and remote node. Also communication system implemented in user terminal and remote node is well known in the art. (Fig. 1A, Fig. 1B, paragraph [0022, 0038, 0040, 0073]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to support communication system for user terminal and the remote node as taught by Verma to modify the communication apparatus and method of Plevel to expand the communication system implementation to various communication types supporting remote node and user terminal.
Plevel disclose all of the subject matter as described above DC offset correction (Fig. 2, Fig. 3, Fig. 5, paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0054, 0072]) except for I/Q imbalance.
However, Laroia in the same field of endeavor teaches the communication system for compensating both I/Q imbalance and DC offset in transmitter and receiver (Fig. 11, paragraph [0002, 0006]).


As to Claims 2 and 10, Plevel in further disclose the user terminal and method wherein the transmitter-correction information comprises measurements (Fig. 2 (108), Fig. 3, Fig. 5 (510), paragraph [0060], where the multiple measurements are used for DC offset correction information from channel estimation).

As to Claims 3 and 11, Plevel in view of Verma and Laroia further disclose the user terminal and method further comprising a remote error processor configured to calculate transmitter-correction parameters from the measurements, the transmitter-correction parameters calculated to counteract an I/Q imbalance error and DC offset error, wherein the transmitter-correction information comprises transmitter-correction parameters (Plevel – Fig. 2 (108), Fig. 3, Fig. 5 (518), paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0054, 0060, 0072], where the measured DC offset correction informations (parameters) derived (calculated) from the multiple measurments from the channel estimation of the preamble (transmitter check signal) in data frame in modulated signal (from corresponding transceiver) having DC offsets) (Laroia – Fig. 11, paragraph 

As to Claims 4 and 12, Plevel in view of Verma and Laroia further disclose the user terminal and method wherein remote transmitter is further configured to transmit a receiver-check signal over the communication  network to the user terminal (Plevel – Fig. 2, Fig. 3, Fig. 5, Fig. 13, paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0054, 0060, 0072], where the digital device comprise transceiver (having transmitter and receiver to communicate each other) measured DC offset from the channel estimation of the preamble (transmitter/receiver check signal) in data frame in modulated signal (from corresponding transceiver of the digital device)) (Verma – Fig. 1A, Fig. 1B, paragraph [0022, 0038, 0040, 0073], where the communication network includes the user terminal and the remote node). The suggestion/motivation is the same as that used in the rejection for claims 1 and 8.

As to Claims 5 and 13, Plevel in view of Verma and Laroia further disclose the user terminal and method further comprising:
receiving at remote node over the communication network from the user terminal receiver-check signal measurements of I/Q imbalance error and DC offset error of quadrature modulated receiver-check signal (Plevel – Fig. 2, Fig. 3, Fig. 5, Fig. 13, paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0054, 
calculating at the remote node using the receiver-check signal measurements transmitter-correction parameters to counteract I/Q imbalance error and DC error in the quadrature modulated receiver-check signal (Plevel – Fig. 2 (108), Fig. 3, Fig. 5 (518), paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0054, 0060, 0072], where the corresponding transceiver of the digital device measures the DC offset correction informations (parameters) derived (calculated) from the multiple measurments from the channel estimation of the preamble (transmitter check signal) in data frame in modulated signal (from corresponding transceiver) having DC offsets);
transmitting the receiver-correction parameters from the remote noted over the communication network to user terminal (Plevel - Fig. 2 (108), Fig. 3, Fig. 5 (520), paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0054, 0072], where the measured DC offset correction information is feedback to the corresponding transmitter in frame to apply DC corrections based on DC offset correction information).


As to Claim 6, Plevel in view of Verma and Laroia further disclose the user terminal and method further comprising:
transmitting the quadrature modulated transmitter-check signal from the user terminal over the communication network to the remote node (Plevel – Fig. 2, Fig. 3, Fig. 5, paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0054, 0060, 0072], where the preamble (transmitter check signal) in data frame which transmitted through quadrature modulator from transmitter) (Verma – Fig. 1A, Fig. 1B, paragraph [0022, 0038, 0040, 0073], where the communication network includes the user terminal and the remote node);
receiving, from the remote node over the communication network at the user terminal, the transmitter-correction information corresponding to an I/Q imbalance error and a DC offset error measured in the transmitter-check signal (Plevel – Fig. 2, Fig. 3, Fig. 6, paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0054, 0072], where the measured DC offset correction information is feedback to the transmitter (receiving at transmitter) in frame to apply DC corrections based on DC offset correction information) (Verma – Fig. 1A, Fig. 1B, paragraph [0022, 0038, 0040, 0073], where the communication network includes the user terminal and the remote node)(Laroia – Fig. 11, paragraph [0002, 0006], where both I/Q imbalance and DC offset in transmitter and receiver is used for compensation);

The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 7, Plevel in view of Verma and Laroia further disclose the user terminal and method wherein utilizing the received transmitter-correction information includes setting transmitter-correction parameters of the transmitter-correction module to counteract the I/Q imbalance and the DC offset error in the transmitter-check signal (Plevel - Fig. 2, Fig. 3, Fig. 6, paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0054, 0072], where the DC offset correction module of the transceiver (user terminal) apply (set) DC corrections based on DC offset correction informations (parameters) to remove (counteract) the DC offset in the transceiver (user terminal)) (Verma – Fig. 1A, Fig. 1B, paragraph [0022, 0038, 0040, 0073], where the communication network includes the user terminal and the remote node) (Laroia – Fig. 11, paragraph [0002, 0006], where both I/Q imbalance and DC offset in transmitter and receiver is used for compensation).


As to Claim 9, Plevel in view of Verma and Laroia further disclose the user terminal and method wherein the remote node is a gateway of a satellite communication system (Plevel – Fig. 2, paragraph [0007, 0009, 0026, 0029, 0032, 0033, 0034, 0036, 0055, 0077]) (Verma – Fig. 1B, paragraph [0022, 0038, 0040, 0073], where the communication system is satellite communication system implemented with gateway). The suggestion/motivation is the same as that used in the rejection for claim 8.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUNG S AHN/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov